DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/21.
Applicant’s election without traverse of claims 2-12 in the reply filed on 7/15/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 7-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2005-74139.
JP2005-74139 discloses a laminated material used for a medical lubricating member (paragraph [0052]), the laminated material comprising:  a substrate a; and a layer b disposed on the substrate a (claims 1, 4-5), wherein the layer b is a layer including a crosslinked body formed from a polymer b1 including a polysiloxane structure and a crosslinkable polymer b2 having at least one reactive group in Group I 
JP2005-74139 further discloses wherein the crosslinkable polymer b2 is at least one of polysaccharides, polyethyleneimines, polyesters, polyethers, polyamides, or polyurethanes (claims 1, 4-5), wherein a content of a constituent component derived from the crosslinkable polymer b2 in the crosslinked body is 30 to 90 mass% (claim 3), wherein the layer b has a surface subjected to hydrophilic treatment (paragraph [0041]), wherein the substrate a is formed of at least one of a urethane resin, a silicone resin, a fluorocarbon resin, an olefin resin, or an acrylic resin, wherein the substrate a is formed of a silicone resin (paragraph [0046]), wherein the medical lubricating member is used as a member of a medical device selected from the group consisting of a medical tube, a guide wire, an endoscope, a surgical needle, a surgical suture, forceps, an artificial blood vessel, an artificial heart, and a contact lens (paragraph [0052]).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein polymer b1 is a graft polymer having polysiloxane structure in a graft chain, or the structure for polymer b1 recited in claims 4-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 21, 2021